 

 

Case 1:18-cr-00693-RMB Document 138 Filed [fT CT Of 3
USDC SDNY”

DOCUMENT
ELECTRONICALLY FILED

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC i: ‘
x DATE TILED: UA ly IF
UNITED STATES OF AMERICA, ; i
Government, : 18 Cr 693 (RMB)
- against - ORDER
OWENS et al.,
Defendant(s). ;
x

 

As discussed at today’s conference, the Court hereby attaches a chart
setting forth the Government’s disclosures and time frames in response to the motions
filed by Richard Gaffey, dated April 11, 2019 and May 7, 2019, that were joined in by
Harald J oachim von der Goltz by letters, dated April 15, 2019 and May 7, 2019

respectively.

Dated: New York, New York
November 6, 2019

  

RICHARD M. BERMAN
US.D.S.

 

 

 
 

Case 1:18-cr-00693-RMB Document 138 Filed 11/06/19 Page 2 of 3

 

 

Motion for identification of the
unreported income; the tax due
and owing; and the tax years in
which the income was earned as |
alleged in Count Three of the
Indictment

 

United States v. Gaffey et al. 18 cr 693

S

 

UFC ING

 

The Government will disclose to the
defendants its proof as to the substantial
amount of tax due and owing, and
methodology it employed to make this
assessment, in the form of exhibits and
3500 material for the witnesses relevant
to this issue no later than four weeks
prior to the start of the trial.

 

The Court directs that the government make its
disclosures as to the substantial amount of tax due and
owing, and methodology it employed to make this
assessment to the defense six weeks before trial.

 

Motion for identification of the
money and property obtained
from the wire fraud scheme; the
false and fraudulent pretenses,
representations or promises
associated with the wire fraud
scheme; and the interstate and
foreign wires sent in furtherance
of the scheme, as alleged in
Count Four of the Indictment

The government states it will disclose to
the defense additional specific wires it
intends to rely upon at trial no later than
four weeks prior to trial.

The Court directs that the government make its
disclosures as to the additional specific wires it intends to
rely upon at trial six weeks before trial.

 

Motion for identification of the
monetary instruments and funds
transferred to promote the
carrying on of the wire fraud
scheme, as alleged in Count Five
of the Indictment

The government states that the
Indictment outlines specific examples of
the flow of funds to and from the United

States to promote the wire fraud

The Court directs that the government provide the defense
with any additional transfers it intends to rely upon at trial
six weeks prior to trial.

 

 

 

Motion for identification of the
Panamanian and Swiss bank
accounts that are alleged to have
not been disclosed on Foreign

 

The government states it identified the
Panamanian and Swiss bank accounts
referenced in Counts Six through Nine.

 

Denied as moot.

 

 
 

Case 1:18-cr-00693-RMB Document 138 Filed 11/06/19 Page 3 of 3

 

Bank Account Reports, as
alleged in Counts Six through
Nine of the Indictment

 

Motion for identification of
unindicted co-conspirators and

the unnamed investment advisor.

The government states that statements of
unindicted coconspirators will be
contained within (1) statements made by
witnesses that the Government has
voluntarily produced to the defense
pertaining to the question of the
ownership of the Revack Entities; (2)
trial exhibits, which the Government has
agreed to provide to the defense six
weeks prior to the start of the trial; and
(3) 3500 material, which the government
will provide to the defense sufficiently in
advance of the beginning of trial so as to
allow the defendants to prepare.
Additionally, the government states that
it disclosed the name of the investment
advisor to the defendants.

The Court directs that such material be provided to the
defense six weeks prior to trial to the extent the
government is able to complete such a production.

 

RD

Motion to identify the seized
documents and third party
documents the government
intends to use in its case in chief
at trial

The government states it has already
offered to produce a draft trial exhibit
list six weeks prior to trial.

The Court finds that the proposed production schedule by
the government (six weeks prior to trial) is reasonable.

 

 

 

Motion to provide the defense
with the search terms it used to
search the ESI (electronically
stored information) seized from
Elder, Gaffey & Paine

 

The government argues that the defense
is not entitled to the search terms used to
review seized documents and that the
defendant is in possession of the search
warrant and the materials seized
pursuant to that warrant.

 

This motion is denied. See, United States v. Jack, 2009
WL 453051, *5 (E.D.Cal. Feb. 23, 2009); United States v.
Fumo, 2007 WL 3232112, *5,*7 (E.D.Pa. Oct. 30, 2007);
United States v. Richards, 659 F.3d 527 (6" Cir. 2011)

 

 

 
